Citation Nr: 1012713	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-22 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 
1946 and from September 1950 to December 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating decision also addressed 
the issue of service connected for chronic obstructive 
pulmonary disease (COPD) and emphysema.  In December 2007, 
the Veteran filed a notice of disagreement with regard to 
both claims.  VA issued a July 2008 statement of the case.  
In July 2008, the Veteran submitted a statement discussing 
his exposure to asbestos and his belief that this exposure 
resulted in his current breathing problems.  The RO accepted 
this statement as a substantive appeal on the issue of 
entitlement to service connection for asbestosis only and 
informed the Veteran of this in an October 2008 supplemental 
statement of the case.  Thus, the issue of service 
connection for COPD and emphysema is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while in service.

2.  Competent medical evidence does not show that the 
Veteran currently has asbestosis or any asbestos-related 
disease.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created and are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice requirement applies to all five 
elements of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claims, the Veteran 
was provided VCAA notice in a March 2007 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his service connection claims, 
the division of responsibility between the Veteran and VA 
for obtaining the required evidence, and how the disability 
ratings and effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records, private medical records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As of June 9, 1998, the Board observes that 38 C.F.R. 
§ 3.300 (2009) bars service connection for disabilities 
claimed to be due to a veteran's use of tobacco products 
during service.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  

In cases involving a claim of entitlement based on exposure 
to asbestos during military service as the cause of current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to 
asbestos in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
VI, 7.68 (Sept. 21, 1992) [formerly DVB Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may 
occur 10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility 
of ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between that exposure and 
the claimed disease.  VBA Adjudication Procedure Manual M21-
1, Part IV, para. 7.21 (Oct. 3, 1997); VAOPGCPREC 4-2000 
(Apr. 13, 2000).  Radiographic changes indicative of 
asbestos exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, and mesotheliomas of pleura and peritoneum.  M21-1, 
Part IV, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  M21-1, Part IV, 7.21(c).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of 
old buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installations of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M21-1, Part IV, 7.21(b)(1).

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  M21-1, Part IV, 7.21(b)(2).

Analysis

The Veteran claims that his current lung condition was 
caused by asbestos exposure during service, specifically as 
a motor machinist mate on landing craft while stationed at 
the Naval Amphibious Base in Little Creek, Virginia, and 
while onboard the U.S.S. LSM-398.  Although the Veteran's 
service records do not show that he was exposed to asbestos, 
they do confirm that he served at the Naval Amphibious Base 
and aboard several ships, including the U.S.S. LSM-398.  As 
the Veteran worked in a naval shipyard and as a motor 
machinist mate onboard naval vessels during World War II, 
his exposure to asbestos is conceded.

The next requirement for service connection is the diagnosis 
of a current disability.  The medical evidence of record 
does not show a diagnosis of an asbestos-related disease 
such as mesothelioma, interstitial pulmonary fibrosis 
(asbestosis), lung cancer, cancer of the gastrointestinal 
tract, pleural effusions and fibrosis, pleural plaque, 
urogenital cancer, or pharyngolaryngeal cancer.  Cf. M21-1, 
Part IV, 7.21(a)(listing diseases commonly associated with 
asbestos exposure).  The Veteran's subjective medical 
history refers to asbestosis, but there is no medical 
evidence of a diagnosis.  It is clear that all reference to 
a diagnosis of asbestosis within the VA medical records is 
merely a transcription of the lay history provided by the 
Veteran and not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).  Instead, the medical evidence of 
record consistently rejects such a diagnosis.  Specifically, 
in a May 2007 letter, a VA physician states that the chest 
x-ray results "show the changes associated with long term 
smoking related lung damage" and "definite calcified pleural 
plaques are not visualized."  Likewise, in a March 2008 
letter, the Veteran's private physician, Dr. Z.I.M., stated 
that a high resolution CT scan did not show any changes 
suggestive of asbestosis or pleural plaque formation.  As 
such, the current disability requirement has not been 
satisfied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that service connection is limited to cases wherein 
the service incident has resulted in a disability, and in 
the absence of proof of a present disability, there can be 
no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (holding that a service connection claim 
must be accompanied by evidence establishing the claimant 
currently has the claimed disability).  In the absence of a 
confirmed diagnosis of an asbestos-related disability, that 
is, medical evidence showing the Veteran has the claimed 
disability, service connection must be denied.

The medical evidence of record, including private treatment 
records, VA treatment records, and the September 2007 VA 
medical examination, shows diagnoses of COPD and emphysema, 
which are not considered asbestos-related diseases.  As 
noted above, the Veteran did not submit a substantive appeal 
with regard to the issue of entitlement to service 
connection for COPD and emphysema.  Therefore, this issue is 
not before the Board.

In short, the requirement of competent medical evidence of 
current disability has not been met as to this claim.  For 
the above reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


